DETAILED ACTION
1. 	This office action is in response to RCE filed on 08/23/2022.  Claims 10-12 and 19-20 are canceled and new dependent claims 21-22 are added. Thus, claims 1-9, 13-18 and 21-22 are pending and claims 1, 15 and 18 are independent. Each independent claim is amended. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Examiner Note: A Terminal Disclaimer filed on 01/18/2022 overcomes the non-statutory double patent rejection set forth in the previous office. For this reason, this particular rejection has been withdrawn in the previous office action. The TD has been reviewed and approved. 

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.


Allowable Subject Matter
5.	Claims 1-9, 13-18 and 21-22 are allowed. 
6.	The following is an examiner’s statements of reasons for allowance:
7. 	 The following references/prior arts disclose the general subject matter recited in independent claims 1, 15 and 18 before the current claim amendment is filed.

	As per independent claims 1, 15 and 18, Kravchenko discloses a system [See at least figures/Pic 1-5, where the system shows ledgers of customers shared with the banks which is also shared by the regulators]  including: 
	an origin memory storing an origin blockchain, the origin blockchain compliant with an origin distributed ledger technology [At least figures/Pics 1-2, and page 5, 3.4 process of ledger lifecycle 1-3, shows each bank/validator keeps/stores a copy of the ledger/blockchain for each individual or for each customer. The office interprets the initiator/bank of the transaction (that initiates the transfer of assets from the sender to the receiver) storing the ledger/blockchain of the sender corresponds to the claim limitation “the origin ledger/blockchain” and it is compliant with the ledger technology. 1. Each user selects validator(s) and creates a ledger. 2. Each ledger contains system parameters such as: system cryptographic parameters, rules of asset emission, . 3. The user creates/deposits assets at the bank (the same idea as IOU in Ripple, bank = gateway). The ledger may contain many assets owned by the user. 4. In order to initiate a transaction (emission of an asset, payment or exchange offer) the user has to sign a transaction and submit it to the validator to sign. It is similar to multisignature, but has different meaning in our case - the bank is needed to guarantee compliance and perform 2FA. ];
	a target memory storing a target blockchain, the target blockchain compliant with a target distributed ledger technology [At least figures/Pics 1-2, and page 5, 3.4 process of ledger lifecycle 1-3, shows each bank/validator keeps/stores a copy of the ledger/blockchain for each individual or for each customer. The office interprets the recipient/bank of the transaction (that receives the transfer of assets from the sender to its own ledger) storing the ledger/blockchain of the recipient corresponds to the claim limitation “the target ledger/blockchain” and it is compliant with the ledger technology. 1. Each user selects validator(s) and creates a ledger. 2. Each ledger contains system parameters such as: system cryptographic parameters, rules of asset emission, . 3. The user creates/deposits assets at the bank (the same idea as IOU in Ripple, bank = gateway). The ledger may contain many assets owned by the user. 4. In order to initiate a transaction (emission of an asset, payment or exchange offer) the user has to sign a transaction and submit it to the validator to sign. It is similar to multisignature, but has different meaning in our case - the bank is needed to guarantee compliance and perform 2FA. See page 8, 5 Exchange Flow and figure 4-5, exchange flow within 2 ledgers]; and interop circuitry [See page 8, 5. Exchange Flow, Bank 1 or Bank 2 that corresponds to the claim limitation “interop circuitry” that facilitates the transfer of assets from the sender/origin blockchain to the receiver/target ledgers/blockchain] configured to: 
	receive from origin participant circuitry associated with the origin blockchain an origin asset permission, the origin asset permission to allow transfer of an asset tracked on the origin blockchain to the target blockchain send a request to target participant circuitry associated with the target blockchain, [[See page 8, 5. Exchange Flow, steps 1-3,  and figures 4-5, Terms: user #1 controls ledger #1 and asset #1 and is KYC’d by bank #1 user #2 controls ledger #2 and asset #2 and is KYC’d by bank #2 1. User #1 creates an offer to exchange asset #1 against asset #2 and signs it. 2. Bank #1 signs the offer. 3. User #2 sees that asset #2 was mentioned in some offer (search is done by UAI by bank #2 - user #2 has to sign-up to see all relevant offers) The offer to exchange or transfer an asset meets the claim limitation “origin asset permission to allow transfer”].; 

responsive to the request, receive a target asset permission to instantiate the asset on the target blockchain [See page 8, 5. Exchange Flow, steps 4-5, and figures 4-5, 4. User #2 decides to accept this offer and creates a corresponding transaction. 5. Bank #2 validates the transaction of user #2 and passes it on to bank #1. Terms: user #1 controls ledger #1 and asset #1 and is KYC’d by bank #1 user #2 controls ledger #2 and asset #2 and is KYC’d by bank #2]; , the target asset permission to allow instantiation of the asset on the target blockchain; responsive to the request, receive a target asset permission to instantiate the asset on the target blockchain [See page 8, 5. Exchange Flow, steps 4-5, and figures 4-5, 4. User #2 decides to accept this offer and creates a corresponding transaction. 5. Bank #2 validates the transaction of user #2 and passes it on to bank #1. Terms: user #1 controls ledger #1 and asset #1 and is KYC’d by bank #1 user #2 controls ledger #2 and asset #2 and is KYC’d by bank #2].; using the origin asset permission,  update the asset on the origin blockchain; and using the target asset permission, instantiate the asset on the target blockchain [See page 8, 5. Exchange Flow, steps 6-7, and figures 4-5. 6. Bank #1 signs the transaction that represent offer acceptance, notifies user #1 and updates ledger #1, then notifies bank #2. 7. Bank #2 sees the notification and updates ledger #2.]

Kravchenko substantially discloses all the limitation recited in the claim, but does not explicitly disclose “the locking step”. 

However, Kravchenko on figure 2 discloses appending to the ledger/blockchain, “SYS_PARAMS: <parameters>, LEDGER_HASH: QBAEH2922 and the SEQ_Number:19279171975 and on  page 3, 3.2, Asset Life cycle, it discloses “asset locking” and see figures 4, payment flow see the “LEDGER_HASH” that is used to lock the asset transactions.


8.	Furthermore, with respect to independent claims 1, 15 and 18 a new updated search revealed the following prior arts that describes the general subject matter recited in the claims. 

A. 	US Publication No. 2016/0330034 A1 to Back on at least paragraph 0033 discloses how assets are transferred to the pegged sidechains by providing proofs of possession in the transferring transactions themselves, avoiding the need for nodes to track the sending chain. On a high level, when moving assets from one blockchain to another, a transaction is created on the first blockchain locking the assets. A transaction is also created on the second blockchain whose inputs include a cryptographic proof that the lock transaction on the first blockchain was done correctly. These inputs are tagged with an asset type, e.g. the genesis hash of the asset's originating blockchain. [See at least paragraph 0033]

B.	US Publication No. 2020/0186360 A1 to Chan discloses methods for locking a blockchain transaction based on undetermined data are described. The invention is implemented using a blockchain network. This may, for example, be the Bitcoin blockchain. A locking node may include a locking script in a blockchain transaction Node to lock a digital asset. The locking script includes a public key for a determined data source and instructions to cause a validating node executing the locking script to verify the source of data provided in an unlocking script by: a) generating a modified public key based on the public key for the determined data source and based on data defined in the unlocking script; and b) evaluating a cryptographic signature in the unlocking script based on the modified public key. The blockchain transaction containing the locking script is sent by the locking node to the blockchain network. The lock may be removed using a cryptographic signature generated from a private key modified based on the data.


C.	US Publication No. 2020/0052879 A1 to Gaur discloses a method where operation may include one or more of connecting, by an asset server, to a source blockchain configured to store a digital asset of an asset owner, enciphering and locking, by the asset server, the asset in the source blockchain, manifesting, by the asset server, the asset as a linked asset in a target blockchain, tracking, by the asset server, a life cycle of the asset, detecting, by the asset server, an end of the life cycle of the asset, reflecting, by the asset server, the end of the life cycle of the asset in the source blockchain, and creating, by the asset server, the asset in the target blockchain.

D.	International Publication No. WO 2018/0189656 A1 to Fletcher discloses a congress protocol may, for example, that can be used to implement a two-way peg between a secured permissionless proof-of-work blockchain and a secured permissionless proof-of stake blockchain. A two-way peg is a mechanism that allows the effective transfer of digital assets from one blockchain to another blockchain and back again. More particularly, digital tokens may be transferred from a main blockchain network, which may be referred to as a mainchain, to a separate, secondary blockchain network, which may be referred to a sidechain or alt-chain. The mainchain need not be a specially-configured mainchain. Indeed, the techniques described below will operate with existing protocols on a mainchain (such as Bitcoin). The techniques will operate with any mainchain which authorizes a transfer of digital assets using digital signatures. As will be described in greater detail below, the transfer from a mainchain may be achieved by the temporary locking of the digital assets on the mainchain accompanied by a miner of the sidechain minting corresponding digital assets on the sidechain. A transfer from the sidechain to the mainchain may also be performed by burning digital assets on the sidechain when there is a mechanism by which this act results in the unlocking of an equivalent quantity of digital assets on the mainchain. System with Multiple Blockchain Networks Referring now to FIG. 9, a block diagram of example first and second blockchain networks is illustrated. A first blockchain network 900 is a proof-of-work blockchain network. The first blockchain network 900 may be of the type described above with reference to FIG. 1. The first blockchain network 900 includes a number of nodes 102a, 102b which are coupled to one another using suitable communication technologies which may include wired and wireless communication technologies.


E. 	See the other cited prior arts. 


However, the above prior arts of record including the rest of the cited prior arts including the prior arts cited in the IDS either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the function limitation recited in the amended independent claims 1, 15 and 18
For this reason, the specific claim limitations recited in the independent claims 1, 15 and 18 taken as whole are allowed.
9.	The dependent 2-9, 13-14, 16-17 and 21-22 which are dependent on the above independent claims 1, 15 and 18 being further limiting to the independent claim, definite and enabled by the specification are also allowed.

10.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498